FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ROCIO BRENDA HENRIQUEZ-RIVAS,         
                        Petitioner,          No. 09-71571
               v.
                                             Agency No.
                                             A098-660-718
ERIC H. HOLDER Jr., Attorney
General,                                       ORDER
                      Respondent.
                                      
                   Filed January 31, 2012


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3.




                             1121